     Case 1:18-cv-02900-DLB Document 101-2 Filed 12/31/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

Tina M. White, et al.                         *

On behalf of herself and                      *
others similarly situated
                                              *
       Plaintiffs
                                              *
v.                                                            Case No. 18-cv-02900-DLB
                                              *
LLPD LLC, et al.
                                              *
      Defendants
____________________________________/

                                         ORDER

       On this ___ day of __________, 202__, it is ORDERED: (i) that the Joint Motion

To Approve Settlement Agreement And General Release And Establish A Schedule For

The Dismissal Of This Case With Prejudice (the “Motion”) is hereby GRANTED; (ii) that

the terms of the Settlement Agreement and General Release, the Payment Plan (Exhibit

A), and the Confessed Judgment Promissory Note (Exhibit B), (collectively, the

“Settlement Agreement”) are fair and reasonable, considering the facts and issues in

controversy; (iii) that the Court shall not dismiss this lawsuit until thirty (30) days after

Plaintiffs and their counsel have received all of the required payments for Month One (1)

under the Settlement Agreement; and (iv) after this first payment is made, the parties shall

file a Stipulation of Dismissal with Prejudice attached to the Motion as Exhibit 1, but the

Settlement Agreement requests that the Court maintain continuing jurisdiction to enforce

the terms of this Agreement, following the dismissal of this Lawsuit by the Court, including

but not limited to enforcing the Promissory Note and Confessed Judgment attached to the

Settlement Agreement as Exhibit B.
Case 1:18-cv-02900-DLB Document 101-2 Filed 12/31/20 Page 2 of 2



  SO ORDERED.

                                ______________________
                                Hon. Deborah L. Boardman
                                United States Magistrate Judge




                               2
